Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (GILLILAND, US Pub. No.: 2016-0003946; SCHWARZ, US Pub. No.: 2016-0306032) does not teach nor suggest in detail the limitations: 
“A method to use a system to measure characteristics of one or more objects with one or more light pulses, comprising: generating the one or more light pulses; detecting reflected light pulses from the one or more target objects; and using a receiver circuit that includes a Read-Out Integrated Circuit (ROIC) containing one or more light detectors arranged in an array that cooperate with a clock circuit, where the ROIC is configured to measure at least a time of flight of the reflected light pulses by using an input from the clock circuit and then measure the time of flight starting at a first reference time and stopping at a second reference point, where the ROIC is configured to perform systolic processing of the light detectors, where the ROIC performs the systolic processing of the light detectors to capture at least i) when, in time units, an initial photon of its reflected light pulse is captured by each of the light detectors in the array, ii) where geographically its photon is located in the array, iii) scan out data captured by the light detectors on the when in time units, and the where geographically that the photon was captured in a given light detector in the array, and then iv) analyze the scanned out data with an algorithm to know when, in terms of time units, the photon was captured relative to the input from the clock circuit” 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record GILLILAND does not teach or suggest in detail a system that includes a Read-Out Integrated Circuit that performs systolic processing of light detectors such that processing of the light detectors includes capturing an initial photon of its reflected light pulse is captured by each of the light detectors in the array.  The prior art is also silent as to processing that includes considerations for either where geographically the photon is located in the array or scanning out data captured by the light detectors and consider where geographically that the photon was captured in a given light detector in the array.  Finally, the prior art is silent as to analyzing the scanned data with an algorithm to know when, in terms of time units, the photon was captured relative to the input from the clock circuit as presented by the Applicant.  
GILLILAND only teaches measuring characteristics of one or more objects with light pulses that includes detecting reflected light pulses from a target object and using a receiver circuit that includes a Read-Out Integrated Circuit (ROIC) containing one or more light detectors arranged in an array along with a clock circuit.  The ROIC is used for time of flight measurements for the reflected light pulses by using an input from the clock circuit and then measuring the time of flight starting at a first reference time and stopping at a second reference point.  The closest NPL MCDUFF (MCDUFF, “Remote detection of photoplethysmographic systolic and diastolic peaks using a digital camera”, 2014) discusses generally TOF concepts and systolic processing techniques in a photo capture environment but is silent to the specific claimed photon considerations as recited herein.
Whereas, as stated above, Applicant’s claimed invention recites a system that includes a Read-Out Integrated Circuit that performs systolic processing of light detectors such that processing of the light detectors includes capturing an initial photon of its reflected light pulse is captured by each of the light detectors in the array.  The invention also contains claim language that considers where geographically the photon is located in the array as well as scanning out data captured by the light detectors and consider where geographically that the photon was captured in a given light detector in the array.  Finally, the claims recite analyzing the scanned data with an algorithm to know when, in terms of time units, the photon was captured relative to the input from the clock circuit. 
 So as indicated by the above statements, Applicant’s submitted claims have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-20 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is 571-270-3688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481